internal_revenue_service number release date index number ------------------------------------------------------------ ---- ------------------------------------ ---------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------------- telephone number -------------------- refer reply to cc psi b02 plr-106872-14 date date legend x ------------------------------------ ------------------------------- country date ------- -------------------------- dear --------------------------- this is in response to a letter dated date and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting that the service grant x an extension of time under sec_301_9100-1 of the procedure and administration regulations to elect to treat x as a partnership for federal tax purposes x was formed on date under the laws of country x is a foreign_entity eligible to be treated as a partnership for u s income_tax purposes however x failed to timely file form_8832 entity classification election electing to treat x as a partnership for federal tax purposes effective date sec_301_7701-3 provides in part that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership plr-106872-14 sec_301_7701-3 provides guidance on the classification of a foreign eligible_entity for federal tax purposes unless the entity elects otherwise a foreign eligible_entity is treated as an association if all members have limited_liability a foreign eligible_entity is treated as a partnership if it has two or more members and at least one member does not have limited_liability a foreign eligible_entity with more than one owner may elect to be treated as a partnership pursuant to the rules under sec_301_7701-3 sec_301_7701-3 provides than an entity classification election must be filed on form_8832 and can be effective up to days prior to the election filing_date or more than months after the election filing_date sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards by which the commissioner will determine whether to grant an extension of time to make an election sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 describes the conditions under which the commissioner will grant requests for relief that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly x is granted an extension of days from the date of this letter to file form_8832 with the appropriate service_center to elect to be classified as a partnership effective date a copy of this letter should be attached to the form_8832 this ruling is contingent on x filing within days of this letter all required federal_income_tax and information returns including withholding_tax returns required under chapter_3_of_the_internal_revenue_code consistent with the requested relief being effective on date x’s filing obligations may include those required under sec_6038 and the regulations thereunder x also must provide its partners all the information necessary to file returns including amended returns consistent with this classification a copy of this letter should be attached to any late or amended returns except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced plr-106872-14 in this letter sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter will be sent to x's authorized representative sincerely associate chief_counsel passthroughs special industries by _______________________________ melissa liquerman branch chief branch office of the associate chief_counsel passthroughs special industries
